COURT OF APPEALS OF VIRGINIA


Present:    Judges Willis, Frank and Clements


DICKENSON COUNTY SCHOOL BOARD AND
 LEGION INSURANCE COMPANY
                                             MEMORANDUM OPINION*
v.   Record No. 2904-01-3                         PER CURIAM
                                                MARCH 5, 2002
EULA CHARLENE WITT


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Richard D. Lucas; Lucas & Associates, on
             brief), for appellants.

             (Paul L. Phipps; Lee & Phipps, P.C., on
             brief), for appellee.


     Dickenson County School Board and its insurer (hereinafter

referred to as "employer") contend the Workers' Compensation

Commission erred in finding that Eula Charlene Witt (claimant)

proved she was justified in refusing selective employment

offered to her by employer.     Upon reviewing the record and the

parties' briefs, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.

Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
Factual findings made by the commission will be upheld on appeal

if supported by credible evidence.      James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     "To support a finding of refusal of selective employment

'the record must disclose (1) a bona fide job offer suitable to

the employee's capacity; (2) [a job offer that was] procured for

the employee by the employer; and (3) an unjustified refusal by

the employee to accept the job.'"      Id. at 515, 382 S.E.2d at 489

(quoting Ellerson v. W.O. Grubb Steel Erection Co., 1 Va. App.
97, 98, 335 S.E.2d 379, 380 (1985)).

     "When the employer establishes that selective employment

was offered to an employee that was within the employee's

capacity to work, the employee bears the burden of establishing

justification for refusing the offered employment."      Food Lion,

Inc. v. Lee, 16 Va. App. 616, 619, 431 S.E.2d 342, 344 (1993).

"To support a finding of justification to refuse suitable

selective employment, 'the reasons advanced must be such that a

reasonable person desirous of employment would have refused the

offered work.'"   Id. (citation omitted).

     The commission found that the claimant made a bona fide

attempt to return to light-duty work, but due to her back pain

she was unable to continue working.     Although Dr. Richard S.

Duncan opined that claimant could return to work with

restrictions, "the fact that contrary evidence may be found in


                               - 2 -
the record is of no consequence if credible evidence supports

the commission's finding."   Manassas Ice & Fuel Co. v. Farrar,

13 Va. App. 227, 229, 409 S.E.2d 824, 826 (1991).   The

claimant's testimony regarding her multiple attempts to perform

the light-duty work offered by employer and her inability to do

so, emergency room reports reflecting claimant's reports of back

pain after several attempts to return to light-duty work, and

Drs. Duncan and O'Connell's opinions that claimant's pain

complaints are real constitute credible evidence sufficient to

support the commission's findings that claimant made a bona fide

attempt to perform light-duty work offered to her by employer,

but was unable to do so because of her back pain.   Those

findings are binding and conclusive upon us on appeal, and were

sufficient to support the commission's decision that claimant

was justified in refusing selective employment.

     For these reasons, we affirm the commission's decision.

                                                            Affirmed.




                              - 3 -